Citation Nr: 0118070	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from January 1941 to November 
1944.

This matter arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant (the veteran's surviving spouse), has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for the cause of the veteran's death.

The case was remanded in January 1999 and again in September 
2000 for additional development.  All requested development 
has been completed to the extent possible and the case is 
ready for adjudication.  

The appellant requested a hearing before the Board, but has 
since withdrawn her request for a hearing.

In an "Addendum to the Supplemental Response" dated June 
25, 2001, the appellant claims that the effective date of 
benefits, if allowed, should be determined by the date of the 
original claim in 1982.  The effective date of benefits has 
not yet been determined by the RO and is not before the 
Board.  Also in this document, the issue of burial benefits 
is raised.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  At the time of the veteran's death, service connection 
had been established for chronic anxiety reaction with 
hysterical features, rated 10 percent disabling, and for left 
shoulder bursitis, noncompensably rated.  

3.  Congestive heart failure and/or chronic obstructive 
pulmonary disease were first shown many years after active 
service.  

4.  The cause of the veteran's death was cardiorespiratory 
arrest due to end stage heart failure as a consequence of 
chronic obstructive airway disease.  Obstructive jaundice was 
listed as a significant condition contributing to death, but 
not related to the immediate cause.

5.  Service-connected chronic anxiety reaction with 
hysterical features materially influenced the acceleration of 
the veteran's death.  


CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991), § 5107(b) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
had no relevant disorder at the time of his induction 
examination; however, the report does not reveal any blood 
pressure reading.  Other SMRs indicate that he was seen in 
the cardiovascular clinic in March 1943 for suboccipital 
headaches and dizzy spells that reportedly had been almost 
continuous for the previous three weeks.  It was stated that 
there had been known readings of elevated systolic blood 
pressure for four years.  The veteran apparently reported a 
systolic blood pressure of 143 at or prior to induction.  The 
examiner noted that within the previous three days, the 
veteran's blood pressure was 140/70, 144/68, and 150/85 on 
recumbent rest.  The veteran reported occasional nervousness, 
excitement, and insomnia.  On examination, tachycardia of 100 
to 110 was noted but the heart and EKG (electrocardiogram) 
were normal.  The examiner also remarked that hypertension 
was possible, but that anxiety factors were also present as 
were mild symptoms suggestive of hyperthyroidism.  The 
examiner noted that the diastolic pressures were all within 
normal limits and felt that with sedation and rest the 
veteran's blood pressure would return to normal.  

SMRs also reflect that in May 1944, the veteran complained of 
precordial pain.  At that time an examiner noted "high blood 
pressure 148/80."  Pulse rate was 96.  EKG was normal.  In 
June 1944, the veteran's blood pressure was 118/80, pulse 
rate was 90, and three days later his blood pressure was 
130/78 and his pulse was 120.  Later that same day it was 
130/60 with a pulse rate of 90.  Blood pressure on subsequent 
days was 144/60 and 140/80.  His separation examination 
report indicates that he reported dizziness, headaches, and 
shortness of breath for the previous four years.  His blood 
pressure was 146/88.  His pulse rates were 88 sitting, 102 
immediately after exercise, and 94 two minutes after 
exercise.  The diagnosis was psychoneurosis, mild anxiety 
hysteria.

In August 1947, Dr. Ross Williamson indicated that he had 
been treating the veteran for almost three years and noted 
that during that time the veteran had rather poor health and 
hypertension.  His blood pressure was 150/90 or higher for 
that period of time.  Dr. Williamson felt that the veteran's 
complaints of precordial pain and numbness were signs of mild 
coronary artery disease. 

A December 1947 VA heart examination report reflects that the 
veteran reported that while on leave in 1942, a civilian 
doctor had told him that he had high blood pressure.  He 
reportedly complained about his blood pressure until he was 
examined in 1944 and found to have a cardiac problem and was 
discharged from active service.  He reported an "attack" in 
September 1945 during which his right hand seemed to be 
paralyzed.  Since that time he had similar "attacks" and was 
currently taking medication.  He reportedly was engaged in 
farming, but was unable to do heavy chores.  The examiner 
noted that the heart was not enlarged, the sounds were 
normal, and there were no murmurs.  Rhythm was irregular, 
simulating arrhythmia.  Pulse rates were 110 seated, 138 
after exercise and 108 after rest.  Blood pressure was 
150/100.  EKG was normal.  The relevant diagnoses were 
hypertensive vascular disease with tachycardia and chronic 
anxiety psychoneurosis.

In a January 1948 rating decision, the RO established service 
connection for chronic anxiety psychoneurosis manifested by 
emotional instability and precipitating circulatory 
disturbances.  Tachycardia, as a manifestation of 
psychoneurosis, was also considered to be part of the 
service-connected disability.

According to a Dr. G. F. Cox, in March 1965 the veteran had a 
coronary infarction documented by EKG.  

In August 1965, the RO denied service connection for 
arteriosclerotic heart disease and coronary infarction.  

A January 1966 report from North Carolina Memorial Hospital 
indicates that the veteran underwent a left lower lobectomy.  
The final diagnoses included carcinoid bronchial adenoma of 
the lower lobe of the left lung; pulmonary infarction of the 
posterior segment of the lower left lung; and, [previous] 
inferior myocardial infarction of indeterminate age.  The 
discharge summary also notes a 23-year history of mild 
hypertension.

A March 1966 Social Security Administration (SSA) examination 
report supplied by the Lumberton, North Carolina, Medical 
Clinic, indicates that the veteran's blood pressure was 
150/90 and that his pulse rate was 96.  He complained of 
exertion dyspnea, back pain, recurrent palpitations with 
tachycardia and a sense of choking at the jugular notch.  The 
examiner noted an adventitious systolic sound having the 
quality of a "pericardial knock."

In September 1966, the Board denied an appeal for service 
connection for arteriosclerotic heart disease.  In the 
decision, the Board found that arteriosclerotic heart disease 
did not manifest itself to a compensable degree within one 
year following separation from active service; 
arteriosclerotic heart disease was not secondary to service-
connected anxiety reaction; and, tachycardia, choking in the 
chest and throat, and nervousness were manifestations of 
anxiety reaction.  

In a January 1967 decision, the Board found that, in addition 
to the previous findings, arteriosclerotic heart disease was 
first medically demonstrated in 1965 and that hypertension 
was not medically demonstrated prior thereto.  The January 
1967 Board decision confirmed the September 1966 Board 
decision.

According to the veteran's death certificate, he expired on 
September 13, 1982, at Columbus County Hospital in 
Whiteville, North Carolina.  He was 64 years of age at the 
time of death.  The immediate cause of death was 
cardiorespiratory arrest due to end stage heart failure as a 
consequence of chronic obstructive airway disease.  
Obstructive jaundice was listed as a significant condition 
contributing to death, but not related to the immediate 
cause.  The death certificate did not indicate an approximate 
interval between onset and death.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for chronic anxiety reaction with hysterical features, 
rated 10 percent disabling, and for left shoulder bursitis, 
noncompensably rated.

In September 1982, the appellant filed for dependency and 
indemnity compensation or death pension.  On the claim form, 
she checked a box indicating that she was not claiming 
service connection for the cause of death.  In November 1982, 
the RO notified the appellant the death pension had been 
approved but that the veteran's death was not related to a 
service-connected disease or injury.

In December 1994 and in January 1995, the appellant, through 
her grandson, requested that service connection for a heart 
condition be established.  She essentially contended that the 
Board decision of January 1967 was based on error.  At that 
time, She submitted articles on high blood pressure, 
myocardial infarction, and arrhythmia.  According to one of 
the articles, arrhythmia can be congenital or it can be 
caused by ischemia, organic heart disease, drug toxicity, or 
by degeneration of conductive tissues of the heart.  
According to another article, mental stress can cause angina 
and myocardial ischemia if the patient already has coronary 
artery disease.  

In another letter dated in January 1995, the appellant asked 
why service connection for tachycardia had not been 
established by the RO during the veteran's lifetime.  

In March 1995, the appellant submitted various articles 
related to heart disease.  An article on coronary heart 
disease indicates that normal biochemical and physiologic 
processes are accelerated when systolic blood pressures rise 
above 140 mm/hg or diastolic blood pressures rise above 90 
mm/hg, i.e. hypertension accelerates the aging process.  An 
article on coronary artery disease indicates that stress 
caused by such tasks as mental arithmetic could increase 
one's blood pressure enough to precipitate anginal attack.  
The article also associates hypertension with accelerated 
coronary atherosclerosis, coronary heart disease, and 
myocardial infarction.

In June 1995, the appellant requested consideration of a 
claim for dependency and indemnity compensation (DIC) 
benefits.

On a VA Form 9 dated in April 1995, the appellant asserted 
CUE in the September 1982 RO rating decision that denied DIC 
benefits.  She also requested service connection for 
hypertension and atherosclerotic heart disease and an 
effective date of September 13, 1982, for DIC benefits.

In a letter dated June 3, 1995, the appellant requested to 
know why the RO had not submitted a statement of the case in 
response to her previous notice of disagreement to an RO 
letter of March 28, 1995 informing her that the RO could not 
consider her request for an appeal.

In a letter dated June 4, 1995, the appellant restated her 
claims for CUE in the 1967 Board decision and for DIC 
benefits.

In a letter dated June 5, 1995, addressed to the Board, the 
appellant requested reconsideration of the 1966 and 1967 
Board decisions and also requested additional development of 
current claims. 

In June 1995, the appellant submitted an article entitled 
What You Need To Know About High Blood Pressure that notes 
that high blood pressure is a major risk factor for strokes, 
heart disease, and kidney failure.  Other medical articles 
were also submitted.  

In July 1995, the Board informed the appellant that her 
correspondence was construed as a motion for reconsideration 
of the Board's June 1966 decision.  The Board denied the 
motion for reconsideration on the basis that the June 1966 
Board decision had not been shown to be based on obvious 
error.

In December 1995, the appellant submitted private medical 
reports from various sources.  The reports reflect that the 
veteran was hospitalized and/or treated at various times 
during the 1960's, 1970's, and 1980's.  In May 1962, the 
veteran was hospitalized at Loris Community Hospital in 
Loris, South Carolina, for gastritis.  He was admitted to 
Loris Hospital again in July 1969 for left upper quadrant 
pain and other symptoms.  The report notes that the veteran 
had had a previous myocardial infarction 10 years earlier and 
a lung resection 5 years earlier.  He was again admitted to 
Loris Hospital in January 1979.  X-rays showed pleural 
thickening and showed that the heart was deviated slightly to 
the left.  

A September 1982 terminal hospital report from Columbus 
County Hospital indicates that the veteran was admitted on 
September 9, 1982 with acute pulmonary edema, jaundice, and 
ascites, all of undetermined etiology.  Chronic obstructive 
airway disease and ischemic heart disease with recent 
infarctions, and jaundice of undetermined etiology were also 
noted.  Chest X-ray showed previous thoracotomy, borderline 
cardiac size, and aortic tortuosity with calcification.  
There was evidence of cardiac decompensation.  The report 
indicates that cardiac respiratory arrest occurred on 
September 13, 1982, and resuscitative efforts were 
unsuccessful.  The final diagnoses were acute pulmonary 
edema, obstructive jaundice, ascites, cardiorespiratory 
arrest, end stage congestive heart failure, and chronic 
obstructive airway disease.  

In January 1996, the appellant submitted copies of earlier 
submitted private medical reports concerning the veteran's 
hospitalizations.

In an April 1996 rating decision, the RO denied a claim for 
service connection for the cause of the veteran's death.  The 
RO also considered and denied a claim for DIC and accrued 
benefits.

In her notice of disagreement submitted in May 1996, the 
appellant noted that the veteran's service medical records 
reflect both a heart condition and a psychoneurosis.  She 
argued that psychoneurosis or chronic anxiety might cause 
circulatory disturbances, heart condition, and tachycardia, 
thus contributing to the veteran's cardiorespiratory arrest 
and heart failure.

In June 1996, the appellant reported in her substantive 
appeal that the she felt that the January 1948 rating 
decision clearly included circulatory disturbances and 
tachycardia in the award of service-connection.  She 
essentially felt that previous decisions denying service 
connection for hypertension were incorrect and requested an 
independent medical expert opinion.  She also submitted an 
article on current medical diagnosis and treatment for 
hypertension.

In June 1996, the question of whether chronic anxiety is 
related to physical illness was referred to a VA 
cardiologist.  In response, the VA cardiologist opined that 
circulatory disturbances could cause heart attack because 
heart attack is due to occlusion of an artery in the heart.  
The cardiologist also noted that circulatory disturbance 
could trigger heart attack and occlusion of a heart artery is 
related to multiple factors, one of which might be chronic 
anxiety.

In July 1996, the appellant argued that the veteran's 
tachycardia was considered part and parcel of his service-
connected anxiety reaction disorder and asserted that it must 
have contributed to his death.

In March 1997, the RO received additional treatment records 
dated in the 1960's from UNC Hospital.  The records chiefly 
concerned a lung resection performed in September 1965.

In April 1997, the question of whether the veteran's service-
connected anxiety reaction materially hastened or contributed 
to his death was addressed by the VA physician who supplied 
the June 1996 opinion.  The physician conceded that 
hypertension is a risk factor in cardiac disease and stated 
the following:

It is my opinion that chronic anxiety and stress, 
although related to cardiac disease, cannot be said 
for certainty to be the cause of this particular 
individual's cardiac or pulmonary problems.  To 
state definitely yes or no as an answer to this 
question is impossible, as it becomes simply a 
judgment call.  There is a possible causal 
relationship when dealing with diseases of such 
multiple causation, but I do not believe it is 
proper to state that anxiety was the probable cause 
of this man's cardiovascular and pulmonary 
diseases. 

In March 1998, the appellant reported that due to ill health, 
she would not be able to attend her hearing in Washington, 
D.C.  She asked that her appeal proceed on the evidence 
currently of record.

In April 1998, F. Ray Thigpen, of Whiteville Medical 
Associates, noted a review of pertinent medical history in 
the case and reported having treated the veteran for end 
stage heart failure in April 1982.  Dr. Thigpen stated the 
following:

It certainly sounds that he's had documented 
anxiety and psychoneurosis for a number of years 
that certainly could have been contributory to his 
coronary disease.  The patient did have chronic 
obstructive pulmonary airway disease and also was a 
smoker.  Certainly, I would contend that his 
chronic anxiety certainly was a modifying event, 
contributing factor, and etiologically played a 
role in enhancing the progression of the disease.  

In January 1999, the Board remanded the case to the RO for an 
addendum opinion concerning the etiology of the causes of the 
veteran's death.  

In response, in March 1999, the VA cardiologist reported a 
review of the claims file.  The VA cardiologist noted that 
the risk for coronary artery disease is multifactorial and 
the role of chronic anxiety as a risk factor for coronary 
artery disease remains controversial.  The cardiologist 
further stated, "However, anxiety can aggravate the course 
of coronary artery disease through mental stress."  The 
cardiologist further opined that chronic anxiety could, in 
like manner, aggravate chronic obstructive pulmonary disease 
if the patient smoked more as a result of anxiety.  The 
cardiologist also cited studies that showed no relationship 
between depressive symptoms or anxiety neurosis and 
subsequent medical illness or death and other studies 
suggesting an opposite conclusion, that men with panic 
disorder and anxiety neurosis were twice as likely to die as 
otherwise expected. 

In January 2000, the VA cardiologist who supplied the June 
1996 and April 1997 opinions supplied an addendum stating 
that service-connected chronic anxiety did not cause but may 
have aggravated the veteran's cardiovascular and pulmonary 
disabilities.  The cardiologist further stated:

It is unlikely that the veteran's service-
connected chronic anxiety contributed 
substantially and materially to cause his death, 
or aided or lent assistance to his death.  There 
is no evidence that it resulted in debilitating 
effects and general impairment of health to the 
extent that would render him materially less 
capable of resisting the effects of end state 
heart failure, which [was] the primary cause of 
his death.  Also there is no evidence that it had 
a material influence in accelerating death.  

In March 2000, the veteran submitted additional literature 
from the American Heart Association.  The literature consists 
of medical articles that relate psychosocial factors to 
pathogenesis and expression of coronary artery disease.  

In September 2000, the Board again remanded the case to the 
RO for a medical opinion.  

In December 2000, the VA cardiologist who supplied the 
previous opinions and addenda supplied an addendum stating,  
"It is at least as likely as not that the veteran's service-
connected chronic anxiety reaction aggravated his 
cardiovascular or pulmonary disabilities or any other 
disability identifiable as a cause of his death." 

In March 2001, the RO issued a supplemental statement of the 
case denying service connection for the cause of the 
veteran's death on the basis that the evidence failed to show 
that the cause of death was related to military service.  The 
RO noted that the VA cardiologist opined that it is at least 
as likely as not that a service-connected disorder aggravated 
the veteran's cardiovascular disorder but in rendering that 
opinion the doctor had failed to furnish specifics or to 
address the degree of aggravation.  


II.  Legal Analysis

The RO has met its duty to assist the appellant in developing 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
SOC and SSOCs issued during the pendency of the appeal, the 
appellant and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records identified by the appellant, in fact, 
it appears that all evidence necessary for adjudication has 
been obtained and associated with the claims folders. 

Service connection for the cause of the veteran's death 
requires evidence that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2000). 

The immediate cause of death in this case was 
cardiorespiratory arrest due to end stage heart failure as a 
consequence of chronic obstructive airway disease.  
Obstructive jaundice was listed as a significant condition 
contributing to death, but not related to the immediate 
cause.  The disorders were first noted many years after the 
veteran had been discharged from active service and service 
connection had not been established for them. 

The claims files reflect that service connection was 
established for chronic anxiety reaction with hysterical 
features, which must receive careful consideration as a 
contributory cause of death.  The Board must determine 
whether the evidence is at least in equipoise as to whether a 
service-connected disability rendered the veteran materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  

The Board notes that there is competent medical evidence to 
the effect that the service-connected psychiatric condition 
did significantly affect the veteran's cardiovascular and 
pulmonary disease.  Although no competent medical authority 
has claimed certainty in this matter, in April 1998, Dr. 
Thigpen did voice near-certainty on the matter.  In any event 
all the medical literature supplied by the appellant and all 
the medical opinions obtained appear to concede that the 
service-connected disability did play some role in 
aggravating the condition that ultimately caused the 
veteran's death.  

In April 1997, a VA cardiologist noted that this is a 
judgment call and that it is impossible to say for certain 
whether a causal relationship existed.  In January 2000, that 
cardiologist found it unlikely that the service-connected 
disability contributed substantially and materially to the 
veteran's death; however, in December 2000, the cardiologist 
then backed away from the earlier opinion and found that it 
is at least as likely as not that the service-connected 
disability aggravated a disability which caused death.

In weighing the above medical evidence, the Board is 
persuaded by the VA cardiologist who opined that this case 
presents a judgment call.  Further, as the VA cardiologist 
would go no further than to say that it is at least as likely 
as not that the service-connected disability aggravated a 
disability which caused death, the Board need not inquire 
further.  Therefore, even without the very favorable medical 
opinion provided by Dr. Thigpen, there is enough favorable 
medical evidence to invoke the benefit of the doubt doctrine.  
After consideration of all the evidence, the Board finds that 
the evidence is at least in relative equipoise on the issue.  
Applying the benefit of the doubt doctrine the Board will 
resolve the issue in favor of the appellant.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); § 5107(b) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

